Order filed November 23, 2022.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-21-00410-CV

                        KOFFI JUSTIN NGORAN, Appellant

                                               V.
                     FLAN ROSELINE SEI MESSON, Appellee

                       On Appeal from the 245th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2020-28888

                                           ORDER

       Appellant Koffi Justin Ngoran appeals the trial court’s final decree of
divorce nunc pro tunc1 dissolving his marriage to appellee Flan Roseline Sei
Messon. The trial court’s final decree was signed pursuant to a mediated settlement

       1
         The trial court signed its final decree of divorce on May 5, 2021 and its final decree of
divorce nunc pro tunc on June 2, 2021. Both decrees include the following language: “This
judgment finally disposes of all claims and all parties and is appealable.” See Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001). We note that the second decree was signed
within the trial court’s plenary power.
agreement filed with the trial court that was signed by the parties and their
attorneys, and included language prominently stating that the agreement was not
subject to revocation. See Tex. Fam. Code Ann. §§ 6.602(b), 153.0071(d), (e).

      Ngoran raises two issues. In issue 1, Ngoran argues the trial court’s decree is
erroneous because the “language for the sale of the marital residence is
ambiguous” and “the Trial Court reversibly erred by dividing the marital residence
in a manner inconsistent with the mediated settlement agreement.” Ngoran’s
issue 1, however, does not identify any language he contends is ambiguous, nor
does Ngoran specify the language or provision in the trial court’s final decree that
is inconsistent with the parties’ mediated settlement agreement. We hold that issue
1 is inadequately briefed. Tex. R. App. P. 38.1(i) (“The [appellant’s] brief must
contain a clear and concise argument for the contentions made, with appropriate
citations to authorities and to the record.”).

      In issue 2, Ngoran contends the “Trial Court signed a decree that contains
provisions and awards that are nowhere in the [mediated settlement agreement]”
and “the terms and provisions in the ‘Marital Home’ section of the Final Decree of
Divorce Nunc Pro Tun[c] are not contained in the [mediated settlement
agreement].” The trial court’s decree, however, contains no section by that name.
Even if it did, Ngoran again does not identify any specific “provisions and awards”
or “terms and provisions” that are contained in the trial court’s decree but not the
parties’ mediated settlement agreement. We hold issue 2 is inadequately briefed.
Id.




                                            2
      Ngoran is notified that post-submission consideration of the case has been
postponed, and unless an amended brief that complies with Texas Rule of
Appellate Procedure 38.1(i) is filed with the clerk of this court on or before
December 8, 2022, the appeal will be dismissed for want of prosecution. See Tex.
R. App. P. 38.1(i), 38.9(b), 42.3(b). Ngoran is further notified that an amended
brief cannot add new issues, but is limited to adequately briefing the two issues
raised in the appellant’s brief.



                                     PER CURIAM


Panel consists of Justices Spain, Poissant, and Wilson.




                                         3